 ELECTRICAL WORKERS LOCAL 126 (HENKELS & MCCOY) 1International Brotherhood of Electrical Workers, Lo-cal 126 and Henkels & McCoy, Inc.  Case 4ŒCDŒ1062 September 16, 2002 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS LIEBMAN, COWEN, AND BARTLETT This is a jurisdictional dispute proceeding under Sec-tion 10(k) of the National Labor Relations Act (the Act). The charge in this proceeding was filed on May 16, 2001,1 by Henkels & McCoy, Inc. (the Employer), alleg-ing that the Respondent, International Brotherhood of Electrical Workers, Local 126 (IBEW Local 126) vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employ-ees it represents rather than to employees represented by the Laborers™ International Union of North America, Local 413 (Laborers Local 413) and the International Union of Operating Engineers, Local 542 (IUOE Local 542). The hearing was held on August 15 and 16, 2001, before Hearing Officer Stan P. Simpson. The Employer, Laborers Local 413 and IUOE Local 542 have filed posthearing briefs. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error. On the entire record, the Board makes the following findings. I.  JURISDICTION The Employer, a Pennsylvania corporation, with its principal place of business in Blue Bell, Pennsylvania, is engaged in the performance of construction services throughout the United States. It annually provides ser-vices valued in excess of $50,000 directly to customers located outside Pennsylvania. The parties stipulate, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act. We further find, based on the stipulation of the parties, that IBEW Local 126, Laborers Local 413, and IUOE Local 542 are labor organizations within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute In early March, the Employer began performance of a new contract that it had been awarded by Columbia Transcom (Columbia Project). The contract required the Employer to participate in the construction of a commu-nications network running from the MarylandŠPennsylvania border past Exton, Pennsylvania. Specifi-                                                           1 All dates are 2001 unless otherwise noted. cally, the Employer™s contract called for it to install high-density polyethylene pipe through which it inserted fiber optic cable. The Employer and the IBEW are parties to a National Teledata Agreement. It applies to all work performed by the Employer involving construction, installation, main-tenance, and removal of telecommunications systems or ﬁteledataﬂ work. The scope section in this agreement covers fiber optic installation. Respondent IBEW Local 126 is covered by the National Teledata agreement and has had a long history of representing employees who perform telephone and telecommunications work for the Employer. The Employer assigned the work to its em-ployees who are represented by IBEW Local 126. Laborers Local 413 has a collective-bargaining agree-ment with the Employer. The record evidence shows that Laborers Local 413 learned of the work being performed by the Employer on the Columbia Project, and in early February brought up the work assignment with the Em-ployer during a negotiation meeting with representatives of the Laborers District Council. Laborers Local 413™s business manager, Wade Stevens, informed the Em-ployer™s director of labor relations, Steven Friend, that the work being performed was Laborers Local 413™s work. IUOE Local 542 also has a collective-bargaining agreement with the Employer. On March 7, a meeting was held between the Employer and representatives from Laborers Local 413 and IUOE Local 542 to discuss the work being done on the Columbia Project. During that meeting, both Unions informed the Employer that the work belonged to them. The Employer responded that the work was IBEW work and that there would be no reassignment. Subsequently, on May 9, the Employer received copies of notices of demands for arbitration that were filed by the two Unions with the American Arbitra-tion Association, contending that the Employer had vio-lated their respective collective-bargaining agreements by assigning the work to IBEW Local 126. According to the testimony of the Employer™s Labor Relations Director Friend, he contacted IBEW Local 126 President Doug Rapp and informed him of the actions of Laborers Local 413 and IUOE Local 542. Friend told Rapp that some or all of the work possibly could go to those locals as a result of the pending arbitration. Rapp™s response included the statement that should a reassign-ment occur, ﬁa job action would be taken.ﬂ On May 15, the Employer received a letter from IBEW Local 126 Business Manager Thomas Leach, which ad-vised that the ﬁTeledata work ha[d] historically been the work of Local Union #126. If not done by Local Union #126, a job action will occur.ﬂ Later that same day, Leach, in a telephone call with Friend, repeated that some 338 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2kind of ﬁjob actionﬂ would be taken to prevent the reas-
signment of the work from IBEW Local 126. By letter 
dated May 18, Charles Joyce, IBEW Local 126™s counsel, 
advised the NLRB Regional Director for Region 4 that 
the reference to ﬁsome kind of job actionﬂ in IBEW Local 
126™s letter of May 15, ﬁ[was] not to be construed as a 
threat by Local 126 to engage in picketing or any other 

activity prohibited by the Act. . . . (and that) the Union is 
confident that it does not need 
to engage in any extralegal activity to retain its claim to such work. Instead, Local 
126 will exercise all legal remedies available to it, both 
under its collective-bargaining agreement with Henkels & 
McCoy and under the procedures available under the Act, 
to stake its jurisdictional claim in this case.ﬂ 
At the hearing, Laborers Local 413 and IUOE Local 
542 contended: that the notice of hearing should be 

quashed because there was no jurisdictional dispute for the Board to resolve, based 
on the lack of evidence of any unlawful coercion on the part of the unions; that 

IBEW Local 126™s statements that it would take ﬁsome 
job actionﬂ was not a threat; and that there had not been 

any picketing by any of the unions. 
B.  The Work in Dispute The Board™s notice of hearing 
in this proceeding stated that the dispute concerns the assignment of the following 
work:  The installation by Henkels & McCoy, Inc. of teledata 
facilities including fiber optic cable equipment on the 
Columbia Gas Pipeline right-of-way in Chester 
County, Pennsylvania. 
 C.  Contentions of the Parties 
The Employer contends that 
the threat by IBEW Local 
126 to ﬁtake some job actionﬂ against the Employer over 

the disputed work is sufficient basis for the Board to have reasonable cause to believe that Section 8(b)(4) of 
the Act has been violated. The Employer argues that 
IBEW Local 126 has not withdrawn its threat, nor has it 
disclaimed its interest in the disputed work but rather has 
consistently maintained its desire to continue performing 
the work in dispute. The Employer asserts that the de-mands for arbitration filed by Laborers Local 413 and 
IUOE Local 542 constitute claims for the work in dis-

pute. It observed that the Union Parties stipulated during 
the hearing that they each claimed the work in dispute. 
Based on these facts, the Employer contends that there 
are competing claims for the wo
rk in issue, and that this 
proceeding is properly before the Board for determination 
pursuant to Section 10(k) of the Act. The Employer as-
serts that the work in dispute should be awarded to its 
employees represented by IBEW Local 126, based on its 
past practice of assigning the teledata fiber optic work to 
them. 
Laborers Local 413 and IUOE Local 542 contend that 
the Board should decline jurisdiction in this proceeding because there is no reasonable cause to believe that Sec-tion 8(b)(4)(D) has been violat
ed. They assert that there has been no attempt by any of the Unions involved to 

picket or engage in any conduct proscribed under the 
Act. They also argue that their filing of grievances and 
seeking arbitration was not co
ercive, but merely  the ex-
ercising of their rights to seek redress by enforcement of 
their contracts. They also contend that a voluntary 
method of adjustment exists to resolve the dispute be-
cause each Union™s collectiv
e-bargaining agreement con-
tains a grievance-arbitration 
clause and that, if IBEW 
Local 126 would agree to file a grievance, the cases 

could be consolidated for arbitration. In the alternative, 
Laborers Local 413 and IUOE Local 542 assert that if the 
Board does not quash the notice of hearing, the work in 
dispute should be awarded to employees represented by 
them because their collec
tive-bargaining agreements 
mandate the assignment. 
D.  Applicability of the Statute 
Before the Board may proceed
 with determination of a 
dispute pursuant to Section 10(k) of the Act, it must be 
satisfied that: (1) there are competing claims for the work; 
(2) there is reasonable cause to believe that Section 
8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute.
2As we discuss below, the following evidence supports 
our determination that the above requirements of Section 

10(k) have been met and that this matter is properly be-
fore the Board. First, we find that there are competing claims for the 
disputed work. During the hearing, IBEW Local 126, 
Laborers Local 413, and IUOE Local 542 jointly stipu-
lated to their claims for the work as follows: 
 ﬁLocal 126, Local 413 and Local 542, all claim the work in 
dispute that is defined in the Notice of Hearing.ﬂ 
 Further, we find no evidence that IBEW Local 126 
ever disclaimed its interest in retaining the work,
3 and the 
                                                          
 2 Carpenters Local 275 (Lymo Construction Co.), 334 NLRB 422, 
423 (2001); 
Teamsters Local 259 (Globe Newspapers Co.
), 327 NLRB 
619, 622 (1999); 
Laborers Local 113 (Super Excavators
), 327 NLRB 
113, 114 (1998). 
3 IBEW Local 126 counsel™s May 18 letter is not inconsistent with 
this finding, as the letter made continued reference to that Union™s 
ﬁjurisdictional claim in this case.ﬂ 
 ELECTRICAL WORKERS LOCAL 126 (HENKELS & MCCOY) 3employees represented by it continue to perform the dis-
puted work, which constitutes a ﬁclaim.ﬂ
4  Second, there is also reasonable cause to believe that 
Section 8(b)(4)(D) has been violated. The facts above 

demonstrate that IBEW Local 126 threatened the Em-
ployer several times by stating that ﬁa job action would 
occurﬂ if the Employer reassigned the disputed work to 

employees represented by Laborers Local 413 and IUOE 
Local 542. Further, these threats were conveyed both in a 
letter from IBEW Local 126 Business Manager Leach to 
the Employer, and orally by
 Leach and IBEW Local 126 
President Rapp to the Labor Relations Director Friend. 
The Board has consistently found that threats to take a 
ﬁjob actionﬂ provide a reasonable cause to believe that 

Section 8(b)(4)(D) has been violated. 
Laborers Local 
435 (Spiniello Construction Co.)
, 323 NLRB 994, 995 
(1997); 
Iron Workers Local 433 (Crescent Corp.)
, 277 NLRB 670, 673 (1985); 
Paper Handlers Local 1
 (Ameri-
can Bank Note Co.)
, 255 NLRB 261, 262 (1981). 
Contrary to the contentions of Laborers 413 and IUOE 
Local 542, we do not view the letter sent by IBEW Local 
126™s counsel to the Regional Director for Region 4 to 
have disavowed the local™s threats to engage in some 
type of proscribed conduct in order to retain the work in 

dispute. In that letter, counsel wrote that IBEW Local 
Business Manager Leach™s st
atements concerning a ﬁjob 
actionﬂ contained in his May 15 letter to the Employer 
ﬁ[was] not to be construed as a threat,ﬂ but the letter 
made no reference to the oral statements made by both 
Leach and President Rapp regarding a job action. At 
best, counsel™s letter is merely an advocate™s attempt to 
address the legal issue before this Board as to whether 
statements concerning a ﬁjob actionﬂ provide a reason-
able cause to believe that Section 8(b)(4)(D) has been 
violated. In this light, IBEW Local 126 counsel™s state-
ment in the letter that ﬁthe Union is confident that it does 
not need to engage in any ex
tralegal activityﬂ bears more 
heavily on whether the threat of a job action will need to 

be exercised, not that this prospect is being disavowed or 
repudiated. We find no merit in this contention that no 
reasonable cause exists to believe that Section 8(b)(4) 
has been violated. 
Finally, we find that the parties have not agreed on a 
method for the voluntary adjustment of the dispute. La-
borers Local 413 and IUOE Local 542 claim that the ap-
plicable grievance-arbitration clauses provide for a volun-
tary method for resolving this dispute, relying on the fact 

that each union has a grievance-
arbitration clause in its                                                           
                                                           
4 See Operating Engineers Local 926 (Georgia World Congress 
Center), 254 NLRB 994, 996 (1981) (employees™ performance of the 
work in dispute, even without an 
express claim to the work, was evi-
dence of a claim). 
individual contract with the Employer. However, none of 

these procedures bind all three unions and the Employer 
involved in this proceeding to a single, mutually agreed-
upon procedure for the voluntary resolution of the work 
dispute in this case. Therefore, we find that there is no method for the voluntary adjustment of the dispute to 

which all parties have agreed. See, e.g., 
Carpenters Local 210 (A. F. Underhill, Inc.),
 323 NLRB 521 (1997). 
Accordingly, we conclude that the dispute is properly 
before the Board for determination. 
E.  Merits of the Dispute Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors. NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961). The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by balancing the factors in-
volved in a particular case. 
Machinists Lodge 1743 (J. A. 
Jones Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
There is no evidence of an
y Board certifications con-cerning the employees involved in this dispute. 
As stated above, the Employer and IBEW Local 126 
are parties to a collective-bargaining agreement effective 
from March 1, 2000, to April 30, 2004. In that agreement, 
the section entitled ﬁScopeﬂ provides, inter alia, that it 
covers: 
 low voltage construction, installation, maintenance and 

removal of teledata facilities (voice, data and video) in-
cluding outside plant, telephone and data inside wire in-
terconnect, terminal equipmen
t, central offices, PABX, fiber optic cable and equipment, railroad communica-
tions, micro waves, V-SAT, by-pass, CATV, WAN 
(wide area networks), LAN (local area networks), and 

ISDN (integrated systems digital network). 
 Based on this clear and specific language, we find that 
the work in dispute is covered by the Employer™s collec-
tive-bargaining agreement with IBEW Local 126. Al-
though the Employer has collective-bargaining agree-
ments with Laborers Locals 413 and IUOE Local 542, 
neither of their agreements sp
ecifically covers all of the 
work in dispute.
5 The factor of collective-bargaining  5 Laborers Local 413™s collective-bargaining agreement states that 
employees represented by it are to 
be used by the Employer, when, 
inter alia, ﬁhorizontal directi
onal drilling, underground electric and telephone and gas and all excavati
ng and backfillingﬂ is being per-formed. In this same vein, IUOE Local 542™s collective-bargaining 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4agreements accordingly favors an award of the disputed work to employees represented by IBEW Local 126. 2.  Area and industry practice The evidence shows that several contractors in the Philadelphia metropolitan area have used IUOE-represented employees to operate equipment as part of the installation of fiber optic cable networks. The record does not include any evidence regarding whether employees represented by the Laborers have performed the work in dispute. Finally, as detailed below, the Employer™s em-ployees represented by the Respondent have been as-signed this work on a number of projects in the Philadel-phia metropolitan area. There is no evidence regarding general industry practice. As a result, we find that this factor does not favor an award of the work in dispute to the employees represented by any of the unions. 3.  Employer preference and past practice The Employer assigned the disputed work to employ-ees represented by IBEW Local 126 and prefers that the work in dispute continue to be performed by employees represented by IBEW Local 126. The Employer presented evidence showing that em-ployees represented by IBEW Local 126 have performed the disputed work for the Employer for many years. The Employer also provided evidence showing that the Em-ployer has built communication networks for AT&T, MCI, WorldCom, Quest Communications, and Columbia in Pennsylvania and elsewhere and that its employees represented by IBEW Local 126 have performed all of the teledata communications work in Pennsylvania. Ac-cordingly, we find that the factor of Employer preference and past practice favors an award of the work in dispute to employees represented by IBEW Local 126. 4.  Relative skills and training The evidence is clear that the work in dispute is com-plex and that the employees represented by IBEW Local 126 have received particularized training to perform their work tasks related to the installation of a telecommunica-tions network that includes the placing and splicing of fiber optic cable. Although Laborers Local 413 and IUOE Local 542 contend that their members can perform                                                                                              agreement refers to, inter alia, ﬁall heavy construction including cross country transmission lines and underground conduit stations and all excavating and backfilling.ﬂ the work in dispute and operate the necessary equipment, there is no probative evidence showing that their training is specifically related to the installation of a telecommu-nications network. Therefore, we find that this factor favors an award of the disputed work to employees rep-resented by IBEW Local 126. 5.  Economy and efficiency of operations The evidence establishes that the Employer™s own em-ployees who are represented by IBEW Local 126 have been specifically trained to use all of the necessary equipment and perform all of the necessary tasks associ-ated with the installation of a telecommunications net-work and are, therefore, familiar with the work in dis-pute. Laborers Local 413 and IUOE Local 542 are claim-ing discrete parts of the work in dispute. However, there is no evidence that assignment of parts of the work in dispute to employees represented by Laborers Local 413 and IUOE Local 542 would be as economical and effi-cient as having the Employer™s own employees repre-sented by IBEW Local 126 perform all of the job func-tions necessary to complete the work in dispute. Accord-ingly, this factor favors an award of the disputed work to employees represented by IBEW Local 126. Conclusion After considering all the relevant factors, we conclude that employees represented by IBEW Local 126 are enti-tled to perform the work in dispute. We reach this con-clusion relying on the factors of collective-bargaining agreements, employer preference and past practice, rela-tive skills and training, and economy and efficiency of operations. In making this determination, we are awarding the work to employees represented by IBEW Local 126, not to that Union or its members. The determination is lim-ited to the controversy that gave rise to this proceeding. DETERMINATION OF DISPUTE The National Labor Relations Board makes the follow-ing Determination of Dispute. Employees of Henkels & McCoy represented by Local 126 International Brotherhood of Electrical Workers are entitled to perform the installation of teledata facilities including fiber optic equipment on the Columbia Gas Pipeline right-of-way in Chester County, Pennsylvania.  